STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

ALAN    RISHER,              ROBERT          A                                                 NO.      2021    CW     1363
BOURGEOIS,              BRANDON
BOURGEOIS,              AND       BUSINESS
BROKERS           OF    LOUISIANA                D/ B/ A
SUNBELT           BUSINESS             BROKERS

VERSUS                                                                                          JANUARY        21,    2022


DOUG    GORE           AND    LYFESTYLE,                LLC




In    Re:              Doug            Gore,    applying    for  supervisory                              writs,           19th
                       Judicial             District Court,   Parish of  East                             Baton        Rouge,
                       No.    706526.




BEFORE:                GUIDRY,          HOLDRIDGE,            AND       CHUTZ,         JJ.


        WRIT           NOT    CONSIDERED.                  This    writ       application            fails     to     include
a    copy         of        pertinent            court        minutes,            file -stamped         copies        of    the
notice            of    intent,             return         date     order,         and       motion     and    order        for
extension               of    the        return         date,       in       violation         of      Rule    4- 5( C)(    10)
and (       11)        of    the       Uniform          Rules      of    Louisiana           Courts      of    Appeal.        We
cannot            determine              the        timeliness            of       this      writ      application            or

whether                evidence             was         introduced.               In     addition,            this      court

requires           a copy of the pertinent hearing transcript                                             in the event
that    a     new       writ       application                is   filed.


        Supplementation                            of       this         writ          application            and/    or      an

application                 for rehearing will                     not       be    considered.           Uniform        Rules
of    Louisiana              Courts          of Appeal,            Rules       2- 18. 7 &      4- 9.


        In        the        event          relator        seeks        to     file      a   new     application           with

this         court,               it        must        contain          all        pertinent           documentation,
including               the    missing  items noted above, and  must                                                       with
                                                                      comply
Uniform           Rules        of Louisiana Courts of Appeal,  Rule 2- 12. 2.                                               Any
new     application                    must       be    filed       on       or    before      February         10,     2022,
and must contain a copy of this                                     ruling.

                                                                   JMG
                                                                   GH
                                                                   WRC




COURT       OF     APPEAL,             FIRST       CIRCUIT




        EPUTY           CLARk          OF    COURT
                  FOR       THE    COURT